DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 11/23/2021 has been entered and is currently under consideration.  Claims 1-5, 8-9, and 11-19 allowed.
Allowable Subject Matter
Claims 1-5, 8-9, and 11-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Cin (US 2017/0099907 of record) teaches:
A method of manufacturing an article of footwear ([0053]) comprising:
cutting a plurality of sipes into an outer surface of a pre-formed ([0053]), foamed thermoplastic sole structure ([0053]), the sole structure including an inner surface opposite the outer surface;
applying an adhesive to the inner surface of the pre-formed sole structure ([0152]);
positioning the heated, cut pre-formed sole adjacent to a ground-facing surface of a lasted upper (Cin does not explicitly teach the positioning step.  However, this step is implicit in context with the application of adhesive to the bottom of the upper/ top of the sole in [0152] for the purpose of engaging the upper and sole to form an article of footwear);
forming the pre-formed sole structure against the lasted upper such that the adhesive is drawn into contact with the ground-facing surface of the upper and at least a portion of the pre-formed sole structure bends into contact with a sidewall of the upper ([0155]).
Cin does not teach heating the cut pre-formed sole structure and thermoforming the pre-formed sole structure against the lasted upper and at least a portion of the pre-formed sole structure bends into contact with a sidewall of the upper.
In the same field of endeavor regarding shoe construction, Evins (US 2907058 of record) teaches heating a preformed sole structure, applying an adhesive to the inner surface of the pre-formed sole structure, positioning the heated, cut pre-formed sole adjacent to a ground-facing surface of a lasted 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process as taught by Cin with the heating, adhesive, and thermoforming step as taught by Evins in order to provide shoe that is simple to manufacture and can be mass produced and yet be highly attractive in appearance and design.
Cin further teaches molding the pre-formed sole structure through at least one of a compression molding or an injection molding process ([0053]).
Cin in view of Evins does not teach wherein molding the pre-formed sole structure comprises molding a first material in an abutting relationship with a second material.
In the same field of endeavor regarding shoe construction, Wan et al. (US 2015/0290892 of record) hereinafter Wan teaches molding a pre-formed sole structure comprises molding a first material in an abutting relationship with a second material for the motivation of reducing bleeding between colors of the sole components ([0037-0045]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the molding step as taught by Cin in view of Evins with the multi-component molding as taught by Wan in order to reduce bleeding between colors of the sole components.
Cin further teaches wherein the first material forms the inner surface and the second material forms the outer surface ([0058]).
Cin in view of Evins and Wan does not teach wherein cutting the plurality of sipes into the outer surface of the pre-formed sole structure comprises cutting to a depth that extends through the second material and into the first material.
The prior art of record does not teach each and every limitation of the claim.  Therefore claim 1 is allowed.
Claims 2-5, 8-9, and 11-18 are allowed due to dependency on claim 1.
Regarding claim 19, Cin teaches:
A method of manufacturing an article of footwear ([0053]) comprising:
cutting a plurality of sipes into an outer surface of a pre-formed ([0053]), foamed thermoplastic sole structure ([0053]), the sole structure including an inner surface opposite the outer surface;
applying an adhesive to the inner surface of the pre-formed sole structure ([0152]);
positioning the heated, cut pre-formed sole adjacent to a ground-facing surface of a lasted upper (Cin does not explicitly teach the positioning step.  However, this step is implicit in context with the application of adhesive to the bottom of the upper/ top of the sole in [0152] for the purpose of engaging the upper and sole to form an article of footwear);
forming the pre-formed sole structure against the lasted upper such that the adhesive is drawn into contact with the ground-facing surface of the upper and at least a portion of the pre-formed sole structure bends into contact with a sidewall of the upper ([0155]).
Cin does not teach heating the cut pre-formed sole structure and thermoforming the pre-formed sole structure against the lasted upper and at least a portion of the pre-formed sole structure bends into contact with a sidewall of the upper.
In the same field of endeavor regarding shoe construction, Evins teaches heating a preformed sole structure, applying an adhesive to the inner surface of the pre-formed sole structure, positioning the heated, cut pre-formed sole adjacent to a ground-facing surface of a lasted upper, and forming the pre-formed sole structure against the lasted upper such that the adhesive is drawn into contact with the ground-facing surface of the upper and at least a portion of the pre-formed sole structure bends into contact with a sidewall of the upper for the motivation of providing a shoe that is simple to manufacture and can be mass produced and yet be highly attractive in appearance and design (Col 1, ln 35-38; Col 2, ln 4-12; Col 3, ln 69- col 4, ln 70).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process as taught by Cin with the heating, adhesive, and thermoforming step as taught by Evins in order to provide shoe that is simple to manufacture and can be mass produced and yet be highly attractive in appearance and design.
Cin in view of Evins does not teach wherein applying the adhesive to the inner surface of the pre-formed sole structure includes rolling the adhesive onto the inner surface.
In the same field of endeavor, Barker et al. (US3680527 of record) hereinafter Barker teaches applying an adhesive to an inner surface of a pre-formed sole structure includes rolling the adhesive onto the inner surface for the motivation of applying adhesive to a sole and heel unit having an abrupt change in thickness (Fig 2: roller 40; Col 1, ln 51-55; Col 4, ln 35-42).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the step of applying adhesive as taught by Cin in view of Evins using the rolling step as taught by Barker in order to adhesive to a sole and heel unit having an abrupt change in thickness.
Barker further teaches wherein rolling the adhesive onto the inner surface includes rolling the adhesive on using a cylindrical roller (Fig 2: roller 40).
Cin in view of Evins and Barker does not teach wherein the pre-formed sole structure includes a non-planar inner surface, and wherein rolling the adhesive on using a cylindrical roller includes elastically deforming the sole structure such that the non-planar inner surface achieves a planar configuration.
The prior art of record does not teach each and every limitation of the claim.  Therefore claim 19 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           




                                                                                                                                                                                                   /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743